Citation Nr: 9925089
Decision Date: 06/17/99	Archive Date: 09/09/99

DOCKET NO. 97-12 234               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to service connection for a psychiatric disorder,
diagnosed as a bipolar disorder.

REPRESENTATION 

Appellant represented by: California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

John Kitlas, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1985 to September
]@986.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a decision by a Department of Veterans Affairs (VA)
Regional Office (RO) which denied the veteran's claim as not well-
grounded.

The veteran provided testimony at a personal hearing before the
undersigned Board Member in May 1999, a transcript of which is of
record.

It is noted that the veteran had also perfected a timely appeal on
the issue of entitlement to service connection for a personality
disorder. However, the veteran withdrew this claim at his May 1999
personal hearing.

REMAND

The veteran's psychiatric condition was clinically evaluated as
normal on his June 1985 enlistment examination. The service medical
records show that he was hospitalized from May to June 1986 for
suicidal ideation. Diagnoses from this hospitalization were
adjustment disorder with mixed emotional feature; immature
personality disorder; and dependent personality disorder. Further,
it was determined that these disorders were of sufficient magnitude
to preclude further satisfactory military service. Accordingly,
administrative discharge was strongly advised.

The evidence on file includes a March 1993 private medical
statement from L. C. Schaffer, M.D. Dr. Schaffer reported that she
only saw the veteran once for evaluation in April 1990, and that he
did not report for two scheduled follow-up visits. As a result, he
was terminated as a patient. Dr. Schaffer reported that her initial
impression was that the veteran was struggling with a bipolar
effective

2 -

disorder and that lithium treatment was recommended. Nothing in
this statement related the veteran's bipolar disorder to his
military service.

Also on file are records from the VA Medical Center (VAMC) in San
Francisco, California, that cover the period from November 1992 to
March 1996. Among other things, these records show treatment for
depression, and include an assessment of bipolar disorder. Nothing
in these records related the veteran's bipolar disorder to his
military service.

The evidence on file also includes a March 1995 Triage Assessment
from the Department of Social Services for the City and County of
San Francisco. This assessment found that the veteran had major
psychological problems. Nothing in this statement related the
veteran's psychological problems to his military service.

It is also noted that the RO sent a development letter to S.
Chehrazi, M..D., in February 1996. However, no response is on file
from Dr. Chehrazi.

By rating decisions dated in January, May, and October 1996, the RO
denied the veteran's claim. Specifically, the RO found that the
claim was not well[-grounded because there was no competent medical
evidence which related the veteran's bipolar disorder to his
military service.

At his May 1999 personal hearing the veteran provided testimony
about his in-service psychiatric problems and his post-service
treatment. He identified Dr. Schaffer as having treated him within
his first post-service year. The veteran testified that after Dr.
Schaffer, he was treated by "Dr. Shrazi," and that he was treated
at the VAMC in San Francisco from 1991 to 1994. He also testified
that he was currently being treated by Dr. Kimura at the Chico
Mental Health Department. Additionally, he indicated that he
recently saw a doctor at the San Francisco "Welfare Department," as
well as three years earlier. Furthermore, the veteran testified
that both Dr. Kimura and the doctor from the "Welfare Department"
had related his current psychiatric disorder to his period of
military service. It is noted that the veteran first indicated the
existence of this medical nexus evidence at this personal hearing.

3 - 


The threshold question that must be resolved is whether the veteran
has presented evidence of a well-grounded claim. A well-grounded
claim is a plausible claim, that is, one which is meritorious on
its own or capable of substantiation. An allegation that a disorder
is service connected is not sufficient; the veteran must submit
evidence in support of a claim that would "justify a belief by a
fair and impartial individual that the claim is plausible." See 38
U.S.C.A. 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609,
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). The
quality and quantity of the evidence required to meet this
statutory burden of necessity will depend upon the issue presented
by the claim. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be competent
evidence of a current disability (a medical diagnosis); evidence of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and evidence of a nexus between the in-service
injury or disease and the current disability (medical evidence).
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. Brown,
chronicity and continuity standards can also establish a well-
grounded claim. Savage v. Gober, 10 Vet. App. 488 (1997). The
chronicity standard is established by competent evidence of the
existence of a chronic disease in service or during an applicable
presumption period; and present manifestations of the same chronic
disease. The continuity standard is established by medical evidence
of a current disability; evidence that a condition was noted in
service or during a presumption period; evidence of post-service
continuity of symptomatology; and medical, or in some
circumstances, lay evidence of a nexus between the present
disability and the post- service symptomatology. This type of lay
evidence, for purposes of well groundedness, will be presumed
credible when it involves visible symptomatology that is not
inherently incredible or beyond the competence of a lay person to
observe. Savage, supra.

Where the determinant issue involves a question of medical
diagnosis or medical causation, competent medical evidence is
necessary to establish a well-.grounded

- 4 - 

claim. Lay assertions of medical causation or diagnosis cannot
constitute evidence to render a claim well-grounded. Grottveit, 5
Vet. App. at 93.

The Board is of the opinion that the evidence on file does not
appear to well ground the veteran's claim. Generally, VA has no
duty to assist the claimant in the absence of a well-grounded
claim. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied
sub nom. Epps v. West, 118 S.Ct. 2348 (1998). However, in Anglin v.
West, 11 Vet. App. 361, 366 (1998), the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter, "the
Court"), held that once VA was aware that the appellant had
testified at a hearing that he was told by doctors that his
disability was related to trauma in service, VA had a duty under 38
U.S.C. 5103(a) to advise the appellant that such physicians'
statements were needed to "complete his application." In Anglin,
because this duty was not met, the Court concluded that a remand
was necessary to allow VA to fulfill this section 5103(a) duty. To
ensure compliance with the guidelines set forth in Anglin, and as
the veteran's testimony indicates that his claim may be capable of
substantiation, this issue is remanded to the RO for additional
development.

The Board also notes that the veteran reported in a March 1995
statement and his May 1999 hearing that he received treatment at
the San Francisco VAMC beginning in 1991. Although records are on
file from this facility, the Board notes; that the earliest date
for which records were requested was January 1992. No request was
made for records from 1991. An exception to the general rule that
VA has no duty to assist in the absence of a well-grounded claim
exists in a case where the veteran has asserted that pertinent
medical records are in existence and are in the Government's
possession. Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992),
any such records which are in existence are constructively of
record and the failure of the RO or the Board to consider any such
pertinent records might constitute clear and unmistakable error,
even though such evidence was not actually in the record assembled
for appellate review. See VAOPGCPREC 12-95. In cases such as this,
the Board will not speculate as to the probative value of VA
medical records not on file.

5 -

For the reasons stated above, the Board must REMAND the case for
the following:

1. The RO should advise the veteran that the current record does
not contain an opinion from Dr. Kimura, or any other person with
medical expertise, that tends to link current psychiatric pathology
to his military service, including the psychiatric symptoms he
experienced at that time, and that such medical evidence is needed
to "complete his application" for service connection for a bipolar
disorder. A reasonable period of time should be afforded to the
veteran to submit such evidence, and the veteran should be informed
of the length of that time period.

2. The RO should once again request the veteran to identify all
medical care providers who have treated him for psychiatric
problems since service. If the veteran wants VA to consider medical
records not in the possession of the Government he must provide an
appropriate release for such purpose. Even if the veteran fails to
respond, the RO should obtain complete medical records concerning
the veteran from the VAMC in San Francisco, California, for the
year 1991.

3. If any medical records are obtained which support the
requirements for a well-grounded claim, the RO should do whatever
further development is deemed appropriate under the circumstances.

When this development has been completed, the RO should
readjudicate the issue of entitlement to service connection for a
psychiatric disorder, diagnosed as a bipolar disorder. If the
benefit sought on appeal is not granted, the veteran and[ his
representative should be given a Supplemental Statement of the
Case,"lith regard to the additional development and should also be
afforded an opportunity to respond.

- 6 -

The record should be returned to the Board for further appellate
consideration, if in order. By this remand, the Board intimates no
opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-.8.45 and
38.02-38.03.

Gary L. Gick 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991& Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).


